DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This is the first Office Action on merits for application no. 16/349,008 filed 10 May 2019. Claims 1-26 pending. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted 21 February 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 1 recites the limitation "the torque flow path" in lines 9 and 10.  There is insufficient antecedent basis for this limitation in the claim.
Examiner’s Note:
In order to expedite prosecution, Examiner shall continue with a best understood standard.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1, 3, 4, 8-15, 22, 23, 25, and 26 as best understood are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Publication No. 2017/0059023 (also WIPO 2015/169837) to Severinsson et al. (hereinafter referred to as Severinsson).
Examiner’s Note:
Examiner is referencing the US Patent publication. However, the WIPO publication date establishes that the reference is sufficient under 35 U.S.C. 102(a)(1).
Regarding claims 1-3, 4, 8-15, 22, 23, 25, and 26, Severinsson discloses:
Claim 1:
A vehicle driveline system for a vehicle (i.e., at least Figs. 10a-10d), said system comprising a differential (i.e., 20) having a differential housing connectable to an engine via a pinion, and two output shafts being connectable with respective wheel axles (i.e., see Figure below), and an electrical motor (i.e., 110) being selectively connected to the differential housing (i.e., selectively connected via 150), wherein the differential housing extends into a hollow shaft and the differential housing comprises an outer gearing configured to mesh with the pinion and an inner gearing being connected with the output shafts (i.e., see Figure below), and wherein the vehicle driveline system further comprises a first reduction gearing (i.e., 140a) connected to the hollow shaft (i.e., see Figs 10a-10d) and an actuator (i.e., 150) arrangement arranged in the direction of the torque flow path (i.e., Fig. 10d meets the limitation – torque flows from pinion to outer gears, then differential housing and to the hollow shaft; torque then goes through a shaft that is supported by the carrier of 140a, then through 150 and finally into the ring gear of 140a) between the differential housing and the first reduction gearing (i.e., Fig. 10d shows a position where the actuator arrangement is arranged between the first reduction gearing and differential; Fig 18 shows an alternative configuration of the actuator arrangement that is also between 140a and the differential), wherein said actuator arrangement is configured to selectively transfer torque in any of the following modes: i) a first drive mode in which the actuator arrangement is configured to be actuated to allow for torque transfer from the electrical motor to the differential housing directly via the hollow shaft (i.e., Fig. 10d); ii) a second drive mode in which the actuator arrangement is configured to be actuated to allow for torque transfer from the electrical motor to the hollow shaft via the first reduction gearing (i.e., 10a).

    PNG
    media_image1.png
    712
    1062
    media_image1.png
    Greyscale

Examiner’s Note:
It is noted that the modes disclosed in the prior art include other means of the hollow shaft being connected to the motor 110. However, the claims do not require a single means of connecting the electric motor to the hollow shaft in each mode. The mode limitations are met by the prior art and thus the limitations of claim 1 are met. It is also noted that the claim recites “said actuator arrangement is configured to selectively transfer torque in any of the following modes[.]” This means that as long as the prior art reads on at least one of the modes, claim 1 is met. The claim is not interpreted to mean that both modes must be present. However, examiner has provided claim mapping to each mode for the sake of compact prosecution.
Further, the amended claim language merely states “an actuator arrangement arranged in the direction of the torque flow path between the differential housing and the first reduction gearing.” The limitation does not specify how the torque path is defined, thus the limitation is met merely by the fact that Fig. 10d shows that torque flows from the differential housing and eventually flows through the shaft portion after the carrier of 140a, then flows into 150, and finally into the ring of 140a.
Claim 3:
Wherein the vehicle driveline system further comprises a second reduction gearing (i.e., 140b) connected to one of the output shafts (i.e., Figs 10a-10d show carrier of 140b connected to output) and selectively to the first reduction gearing (i.e., selectively connected via 150).
Claim 4:
Wherein the actuator arrangement is further configured to selectively transfer torque in: iv) a fourth torque vectoring mode in which the actuator arrangement is configured to be actuated to allow for torque transfer from the electrical motor to the output shaft via the second reduction gearing (i.e., at least Fig. 10d).
Claim 8:
Wherein the first reduction gearing is a gear train having a last gear (i.e., ring gear of 10a-10d) being arranged coaxially around the hollow shaft (i.e., Figs. 10a-10b) of the differential housing, said last gear having means, such as splines, for connecting with the actuator arrangement (i.e., at least [0104] discloses that 150 is an actuating sleeve that engages with the ring gears of both 140a and 140b).
Claim 9:
Wherein the first reduction gearing is a planetary gearing (i.e., at least [0104] discloses that 140a and 140b are both planetary gear sets).
Claim 10:
Wherein the first reduction gearing has an output shaft connected to the differential housing (i.e., carrier of 140a is attached to the housing)
Claim 11:
Wherein the output shaft of the first reduction gearing is formed by a planet carrier (i.e., Figs. 10a-10d show carrier connected to hollow shaft) and the first reduction further comprises a ring wheel meshing with the planet carrier (i.e., Figs. 10a-10d show planetary configuration that includes a ring gear meshed with the planet carrier via planetary gears).
Claim 12:
Wherein the second reduction gearing is a gear train having a gear having means, such as splines, for connecting with the actuator arrangement (i.e., at least [0104] discloses that 150 is an actuating sleeve that engages with the ring gears of both 140a and 140b).
Claim 13:
Wherein the second reduction gearing is a planetary gearing (i.e., at least [0104] discloses that 140a and 140b are both planetary gear sets).
Claim 14:
Wherein the gear of the second reduction gearing is a ring wheel (i.e., Figs. 10a-10d show planetary configuration that includes a ring gear meshed with the planet carrier via planetary gears).
Claim 15:
Wherein the gear of the second reduction gearing is arranged substantially coaxial to the ring wheel of the first reduction gearing (i.e., at least Figs. 10a-10d show that both planetary gear sets are coaxially aligned with each other).
Claim 22:
Wherein the electrical motor is arranged radially outside the hollow shaft (i.e., Figs. 10a-10d show 110 radially outside of the hollow shaft).
Claim 23:
Wherein said electrical motor is connectable to the differential housing via a planetary gearing (i.e., Figs. 10a-10d show how 100 is connectable to differential housing through at least 140b when 150 is engaged with it and 140a).
Claim 25:
An all wheel drive axle for a vehicle, (i.e., at least Figs. 10a-10d) said all wheel drive axle comprising a differential (i.e., 20) having a differential housing connectable to an engine via a pinion, and two output shafts being connectable with respective wheel axles, wherein the differential housing extends into a hollow shaft and the differential housing comprises an outer gearing configured to mesh with the pinion and an inner gearing being connected with the output shafts (i.e., see Figure below), wherein said all wheel drive axle is configured to be connected with one or more modules selected from a group of connectable modules comprising: a second module comprising an electrical motor being selectively connected to the differential housing (i.e., 110), a third module comprising a first reduction gearing connected to the electrical motor and selectively connectable to the hollow shaft (i.e., 140a), and a fourth module comprising a second reduction gearing connected to one of the output shafts and selectively connectable to the first reduction gearing (i.e., 140b).

    PNG
    media_image1.png
    712
    1062
    media_image1.png
    Greyscale

Examiner’s Note:
It is noted that the claim 25 includes a first module. However, the claim does not require that all modules be present. Instead, the claim recites “said all wheel drive axle is configured to be connected with one or more modules selected from a group of connectable modules [.]” In other words, only one of the modules needs to be present in the prior art for the claim to be met. The claim is not interpreted to mean that all modules must be present. However, examiner has provided claim mapping to three of the 4 modules for the sake of compact prosecution.
Claim 26:
A method for providing an all wheel drive axle for a vehicle (i.e., at least Figs. 10a-10d and Figure below), whereby a desired functionality of the all wheel drive axle is achieved by connecting one or more connectable modules comprising: a second module comprising an electrical motor (i.e., 110) being selectively connected to the differential housing (i.e., selectively coupled via 150), or a third module comprising a first reduction gearing (i.e.,140a) connected to the electrical motor and selectively connectable to the hollow shaft (i.e., figs. 10a-10d), and a fourth module comprising a second reduction gearing (i.e., 140b) connected to one of the output shafts and selectively connectable to the first reduction gearing (carrier of 104b directly connected to hollow shaft and connected to 140a via 150).

    PNG
    media_image1.png
    712
    1062
    media_image1.png
    Greyscale

Examiner’s Note:
It is noted that the claim 26 includes a first module. However, the claim does not require that all modules be present. Instead, the claim recites “one or more connectable modules comprising.” Additionally, the claim recites “or” when listing the four modules. In other words, only one of the modules needs to be present in the prior art for the claim to be met. The claim is not interpreted to mean that all modules must be present. However, examiner has provided claim mapping to three of the 4 modules for the sake of compact prosecution.

Allowable Subject Matter
Claims 2, 5-7, 16, 18-21, 24 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, as well as overcoming any rejections under 35 U.S.C. 112(b).

Response to Arguments
Applicant's arguments filed 10 May 2022 have been fully considered but they are not persuasive
Applicant asserts that (1) the amended claim 1 that recites, inter alia, “an actuator arrangement arranged in the direction of the torque flow path between the differential housing and the first reduction gearing[;]” is not taught by the applied prior and (2) the applied prior art fails to teach or render obvious an outer gearing of a differential, connecting the inner gearing. As discussed below, the applied prior meets all the limitations of the claims rejected.
Applicant asserts that the prior art fails to disclose an actuator arranged between a differential housing and first reduction gearing in a torque flow path direction. Further, applicant asserts that the amended claim language differentiates the instant application from the prior art because  “the actuator is connecting the differential housing to the first reduction gearing while in Severinsson the actuator is arranged "within" the first reduction gearing so that it cannot connect the differential housing to the first reduction gearing.”
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the actuator is connecting the differential housing to the first reduction gearing; the actuator cannot be arranged within the first reduction gearing) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Further, neither the claims nor specification establish how the claimed “torque flow path” is defined. All that is required is a defined torque flow path and that the actuator arrangement is at some point between the differential housing and first reduction gearing within the defined torque flow path. As set forth above, Examiner has defined a torque flow path, and there is at least one point where the defined actuator arrangement of Severinsson is between a differential housing and first reduction gearing in the direction of the defined torque flow path. 
It is also noted that, unlike applicant’s assertion to the contrary, an actuator connecting the differential housing to the first reduction gearing is met by Severinsson. As discussed above, torque flows from the pinion to the outer gears, which then goes to the differential housing and hollow shaft. When 150 is engaged, the hollow shaft is connected to the ring gear of 140a through a shaft that is part of 140a’s carrier. Since the hollow shaft is an extension of the differential housing (i.e., integrally formed), the actuator connects the differential housing to the first reduction gearing. Nothing in the claim further narrows the interpretation of claim 1 beyond Examiner’s interpretation. Thus, the limitation is also met.
Applicant next asserts that the applied prior art fails to teach or render obvious outer gearing of a differential, connecting the inner gearing. Applicant’s rational is that the present application shows that “the inner gearing forms the hollow shaft, i.e. functionally the inner gearing is the same as the differential housing (the normal input gearing of a differential).” Further, applicant differentiates the applied prior art from the instant application by stating “[i]n 8 Severinsson, there is no modification to the traditional differential, meaning that there is no outer gearing”
Nothing in the claims establish that the inner gearing of the differential must form the hollow shaft or that the inner gearing is the same as the differential housing. Indeed, claim 1, and 25 each state “the differential housing extends into a hollow shaft,” and claim 26 states only that there is a hollow shaft that is claimed as one of three optional modules. Further, there is nothing limiting the hollow shaft to being formed from the inner gearing of a differential. Finally, Examiner has shown that the applied prior art has outer gearing based on the claim language. 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the inner gearing forms the hollow shaft) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Thus, applicant’s arguments are not persuasive and the rejection is maintained.
Because Applicant has not overcome the current rejections, the action is deemed Final.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J HLAVKA whose telephone number is (571)270-3218. The examiner can normally be reached Monday-Friday 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 5712705565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID J HLAVKA/Primary Examiner, Art Unit 3659